1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	 Applicant's amendment of July 06, 2021 is acknowledged. It is noted that claims 1, 5, 6, 7, 9 and 14-16 are amended. New claims 17- 23 are added. Claims 8 and 10-11 are canceled. 
2. 	 Claims 1-7, 9 and 12-23 are allowed. 
3.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a plug connection for electrically and mechanically coupling a pair of electrical conductors, comprising a lever rotatably mounted at the coupling housing orthogonally to a plug-in direction; a pin strip having a recess receiving the locking element, in a pre-locking position of the lever, the locking element is brought into an operative connection with the recess by rotation of the lever out of the pre-locking position; a projection arranged between the lever and the pin strip housing to apply a plugging force on the lever in the pre-locking position on the housing to generates a counter force on the lever against the plugging force.
4. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tulsidas Patel can be reached on 571-272--2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831